UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4896
ANTHONY FLOYD JONES,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Northern District of West Virginia, at Clarksburg.
              Irene M. Keeley, Chief District Judge.
                            (CR-01-20)

                      Submitted: April 25, 2002

                       Decided: May 6, 2002

        Before WILLIAMS and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Stanton D. Levenson, Pittsburgh, Pennsylvania, for Appellant.
Thomas E. Johnston, United States Attorney, Zelda E. Wesley, Assis-
tant United States Attorney, Clarksburg, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. JONES
                              OPINION

PER CURIAM:

   Anthony Jones appeals the sixty-month sentence he received after
he pled guilty to aiding and abetting interstate travel to facilitate a
conspiracy to distribute crack, in violation of 18 U.S.C.A.
§ 1952(a)(3) (West 2000). He contends that, at sentencing, the district
court incorrectly applied the preponderance of the evidence standard
in determining the amount of drugs attributable to the underlying
offense. See U.S. Sentencing Guidelines Manual §§ 2E1.2, 2D1.1
(2000). Finding no reversible error, we affirm.

   Jones contends that, if the district court had found him to be a cred-
ible witness at sentencing, his base offense level would have been
twelve instead of thirty-four. Relying on United States v. Kikumura,
918 F.2d 1084 (3d Cir. 1990), Jones asserts that the court should have
used the clear and convincing standard because it increased his base
offense level by twenty-two levels. We disagree.

   This court has consistently held that "facts relevant to a sentencing
determination need only be proved by a preponderance of the evi-
dence." United States v. Lewis, 235 F.3d 215, 218 (4th Cir. 2000) (cit-
ing United States v. Urrego-Linares, 879 F.2d 1234, 1237-38 (4th
Cir. 1989)), cert. denied, 122 S. Ct. 39 (2001). In addition, the resolu-
tion of the disputed amount of drugs turned on the district court’s
assessment of the credibility of witnesses at the sentencing hearing,
and we conclude that the court’s determination was not clearly erro-
neous. See United States v. Williams, 977 F.2d 866, 870 (4th Cir.
1992).

   Accordingly, we affirm Jones’ sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                            AFFIRMED